Title: From George Washington to Timothy Pickering, 10 March 1779
From: Washington, George
To: Pickering, Timothy


Sir
Head Qrs Middlebrook 10 March 1779
I had the honor of your letter of the 5th Inst. with its inclosures.
I have communicated the resolve of Congress respecting the pay of supernumerary officers to the Auditor of accounts for the goverment of his conduct.
In case there are any quantity of shoes, at the different manufactories under the direction of the board, I could wish them to be forwarded to camp as soon as possible. as also a number of Shirts & Linnen Overalls. I am with great respect &c.
G.W.